

116 HR 6420 IH: All Dependent Children Count Act
U.S. House of Representatives
2020-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6420IN THE HOUSE OF REPRESENTATIVESMarch 31, 2020Ms. Craig (for herself, Mrs. Axne, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Blunt Rochester, Mr. Cárdenas, Mr. Castro of Texas, Mr. Cicilline, Mr. Cohen, Mr. Connolly, Mr. Crow, Ms. Davids of Kansas, Ms. Dean, Mr. DeFazio, Mr. Deutch, Mr. Michael F. Doyle of Pennsylvania, Ms. Escobar, Mr. Espaillat, Mr. Fortenberry, Ms. Garcia of Texas, Mr. Gonzalez of Texas, Mr. Higgins of New York, Ms. Jackson Lee, Ms. Jayapal, Ms. Kaptur, Mr. Kilmer, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mr. Loebsack, Mr. Lowenthal, Mr. Luján, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Mr. McAdams, Mr. Meeks, Mr. Levin of California, Mr. Morelle, Ms. Mucarsel-Powell, Mrs. Murphy of Florida, Mr. Nadler, Mrs. Napolitano, Mr. Neguse, Ms. Norton, Mr. Panetta, Mr. Pappas, Mr. Peterson, Mr. Phillips, Ms. Pingree, Mr. Pocan, Ms. Porter, Mr. Price of North Carolina, Mr. Rose of New York, Mr. Rouda, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Ryan, Mr. Sablan, Ms. Scanlon, Ms. Schakowsky, Mr. David Scott of Georgia, Ms. Sewell of Alabama, Ms. Shalala, Ms. Sherrill, Ms. Slotkin, Mr. Smith of Washington, Mr. Soto, Ms. Stevens, Mr. Takano, Ms. Tlaib, Mrs. Trahan, Mr. Trone, Ms. Underwood, Ms. Velázquez, Mrs. Watson Coleman, Mr. Welch, Ms. Wild, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Katko, Ms. Judy Chu of California, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo allow 2020 recovery rebates with respect to qualifying children over the age of 16.1.Short titleThis Act may be cited as the All Dependent Children Count Act. 2.2020 recovery rebates with respect to qualifying children over the age of 16(a)In generalSection 6428(a)(2) of the Internal Revenue Code of 1986, as added by Public Law 116–136, is amended by striking section 24(c) and inserting section 152(c).(b)Effective dateThe amendment made by this section shall take effect as if included in section 2201 of division A of Public Law 116–136. 